The corpus delicti having been proven the confession of defendant as testified to by the witness Hagan, together with the other facts and circumstances testified to by the other witness for the state, were sufficient to connect the defendant with the crime charged. The general charge as requested by defendant was properly refused. Exceptions reserved upon rulings of the court are of such a nature as not to injuriously affect the substantial rights of defendant, so as to constitute reversible error. We find no error in the record, and the judgment is affirmed.
Affirmed.